UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

Rhonda E. Greenblatt, Esq.
222 New Road, Suite 302
Linwood, NJ 08221

(609) 927-9227 (Phone)
(609) 927-9233 (Fax)
Attorney for the Debtor

 

 

In Re: Case No.: 20-17390-ABA
Johanna Kensky, Judge: Altenburg, Jr.
Debtor
Chapter: 13_

 

 

CERTIFICATION OF LOUIS P. MCFADDEN, JR.

IN OPPOSITION TO: 1.) JAMES A. FIFTH’S OBJECTION TO
DEBTORS APPLLICATION FOR LIMITED LIFTING OF STAY, AND
2.) JAMES FIFTH’S CROSS MOTION TO LIFT STAY TO ENFORCE
WRIT OF EXECUTION ON DEBTOR’S BANK FUNDS

I, Louis P. McFadden, Jr. being of sound mind and body do hereby
certify as follows:

1. I am an attorney admitted to practice in New Jersey and in
good standing with the New Jersey State Bar. I represent the
Debtor, Johanna Kensky, in a state court motion to vacate James
Fifth’s default judgment against the Debtor, pursuant to this
Court’s order appointing my firm for that purpose.

2 Mr. Fifth’s only filed proof of claim arises from alleged
services he provided to Debtor as a property damage insurance
adjuster. If Debtor’s motion to vacate his default judgment in
the New Jersey state court action is granted, my intention is to
file an Answer and Counterclaim against Mr. Fifth, challenging
the entirety of his claim for compensation and asserting a
counterclaim for breach of contract, consumer fraud, and abuse
of process.

3. I have corresponded with the state court judge’s law clerk
in the past two weeks who was informed me that the judge is
abiding by this Court’s decision on the pending motion before
taking further action in the state case.

4, I make the same observation that I made in Paragraph 5 to
my previously filed certification about Mr. Fifth’s counsel’s
current objection. “Mr. Fifth’s attachment of exhibits to his
objection that relate to the state case is misplaced and his
papers fail to provide any description of the issues raised by
Debtor in her state court motion to vacate default judgment.
That motion consists of 10 exhibits and a 47-page statement of
facts and brief supporting the position that Mrs. Kensky never
received personal service of the complaint (and Mr. Fifth’s
counsel never provided copies of any pleadings confirming
service of process upon Mrs. Kensky to undersigned counsel until
he obtained judgment by default), and that Mr. Fifth perpetrated
a fraud on the state court by filing affidavits in support of
substitute service that were patently false and misleading, and
further failed to comply with the New Jersey Court Rules
prescribing the mandatory process for obtaining service of a
complaint.”

5. I also restate Paragraph 7 of that prior certification as
it also applies to the Mr. Fifth’s recent objection. “To the
extent that Mr. Fifth’s purpose in filing a portion of his
documents from the state court docket is to persuade this Court
that his default judgment is somehow not subject to being
vacated by the state court, such argument is not relevant to the
retention of undersigned counsel. If I am retained by the
trustee to resume the representation of the Debtor in the state
court case, my first action after an order lifting the 362 Stay
will be to file the necessary application to reinstate the state
case and prosecute the filed motion to vacate the default
judgment in the state court.” (emphasis added). His current
objection is also unrelated to lifting the stay as he continues
to argue the merits of the state court action before this Court.

6. The essence of Mr. Fifth’s meritless objection is asking
this Court to effectively grant a summary dismissal of the
Debtor’s state court motion to vacate his judgment, without
providing any citation to court rule, case authority, or
statute.

7. By the continuation of the automatic stay against Mr. Fifth,
he suffers no prejudice or undue hardship. First, the Debtor’s
bank account is frozen by the bank. State law requires a motion
in the State’s Special Civil Part court for a release of the
bank funds to Mr. Fifth. Debtor has the right to contest the
turnover of those bank funds. Those funds are subject to
protection under N.J. Court Rule 4:59-1 because they consist of
electronically deposited social security payments of Debtor, and
also, because the account is jointly owned with the Debtor’s
daughter. Moreover, the Debtor should be entitled to the
protection of this Court and the relief that she is entitled to
under the proposed Ch. 13 plan. In the event the Debtor’s
motion to vacate default judgment fails, and the frozen bank
funds are not excluded from the writ of execution under R. 4:59-
1, then the Ch. 13 plan proposes a 100% payment.

8. If this Court wishes to receive the entirety of the
Debtor’s state court motion papers on vacating Mr. Fifth’s
default judgment, undersigned counsel can provide them promptly.

2. In conclusion, I urge this Court to deny Mr. Fifth’s
objection to the limited lifting of the automatic stay so that
my client can proceed with her due process of having the
Opportunity to challenge the default judgment and contest Mr.
Fifth’s contract claim, and also deny the cross-motion that
would eliminate the Debtor’s protections under the Bankruptcy
Act.

The statements made herein are true and correct to my best
knowledge and belief and I understand that if any such
statements are willfully false that I am subject to punishment.

Date: December 8, 2020 MCFADDEN LAW FIRM,

s/Louis P. McFadden, Jr.

 
